                                             *Joe
                                               ,
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 1



                                      UNITED STATES DISTRICT COURT
                                                          Middle District of Alabama

            UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                 V.                                      (For Revocation of Probation or Supervised Release)

              RAYMOND ANTHONY MIXON
                                                                          Case No. 1:18cr341-SMD
                                                                          USM No. N/A
                                                                          William Terry Bullard, Sr.
                                                                                               Defendant's Attorney
THE DEFENDANT:
V.   admitted guilt to violation of condition(s)          1 of Petition filed on 2/7/20 of the term of supervision.
❑ was found in violation of condition(s) count(s)                                   after denial of guilt.
The defendant is adjudicated guilty ofthese violations:


Violation Number              Nature of Violation                                                             Violation Ended
1                               The defendant committed another federal, state or local crime                 01/25/2020




       The defendant is sentenced as provided in pages 2 through              2     of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has not violated condition(s)                                and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 5115

Defendant's Year of Birth:            1981

City and State of Defendant's Residence:
Ozark, AL
                                                                              Stephen M. Doyle, United States Magistrate Judge
                                                                                                 Name and Title of Judge


                                                                          J\-ActA.ein laitcaco-0
AO 245D(Rev. 09/19)     Judgment in a Crimirtal" Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                    Judgment — Pau   2   of   2
DEFENDANT: RAYMOND ANTHONY MIXON
CASE NUMBER: 1:18cr341-SMD


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
term of:
Six months (6). The term of probation imposed on March 12, 2019 is REVOKED.




     ❑ The court makes the following recommendations to the Bureau of Prisons:




     D The defendant is remanded to the custody of the United States Marshal.

     IY1 The defendant shall surrender to the United States Marshal for this district:
         21 at       02:00                         1=1 a.m.             p.m.    on   04/23/2020
         D     as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         1=1   before 2 p.m. on
         D     as notified by the United States Marshal.
         D     as notified by the Probation or Pretrial Services Office.

                                                                        RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                         to

at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                               By
                                                                                             DEPUTY UNITED STATES MARSHAL
